Exhibit 10.2

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment is made and entered into effective as of January 26, 2009 (the
“Effective Date”), between Virtual Radiologic Corporation, a Delaware
corporation (the “Company”), and Robert Kill (the “Executive”).

 

Recitals

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of May 29, 2007, as amended on December 30, 2008 (the “Employment
Agreement”) relating to the Executive’s employment as the Company’s President
and Chief Operating Officer;

 

WHEREAS, the Board of Directors of the Company has appointed the Executive to
the position of President and Chief Executive Officer, effective as of the
Effective Date; and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement to reflect
such appointment, as set forth herein.

 

Amendment

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Title and Reporting Relationship.  All
references in the Employment Agreement to the Executive’s official capacity as
President and Chief Operating Officer are hereby amended to refer to the
Executive’s capacity as President and Chief Executive Officer, and all
references to the Company’s Chief Executive Officer with respect to the
Executive’s reporting relationship shall be amended to refer to the Company’s
Board of Directors.

 

2.                                      Base Salary.   Section 3 of the
Employment Agreement is hereby amended in its entirety to read as follows:

 

The Company agrees to pay Executive a base salary (the “Base Salary”) at an
annual rate of Four Hundred Twenty Thousand Dollars ($420,000), payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly.  Executive’s Base Salary shall be fixed for the
Original Employment Term, and thereafter in any Additional Term shall be
determined by the Board (or a committee thereof) and may be increased, but not
decreased, from time to time by the Board.  The base salary as determined herein
from time to time shall constitute “Base Salary” for purposes of this Agreement.

 


3.                                      INCENTIVE BONUS.  SECTION 4 OF THE
EMPLOYMENT AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

During the Employment Term, Executive shall be eligible to participate in the
Company’s bonus and other incentive compensation plans and programs for the
Company’s senior executives at a level commensurate with his position. 
Executive shall

 

--------------------------------------------------------------------------------


 

have the opportunity to earn an annual target bonus (the “Annual Bonus”) to be
determined by and measured against objective financial criteria to be determined
by the Board (or a committee thereof) of up to 60% of Base Salary or such
greater percentage as may be provided in an annual bonus plan approved by the
Board (or a committee thereof), upon the Company’s achievement of financial and
operating metrics to be annually determined by the Board (or a committee
thereof).   Such annual incentive bonuses are payable to the Executive no later
than 60 days following the close of the fiscal year.

 

4.                                       No Other Amendment.  Except as set
forth herein, the Employment Agreement shall remain in full force and effect in
accordance with its terms.

 

5.                                       Definitions.  All capitalized terms
that are not defined herein shall be as defined in the Employment Agreement.

 

6.                                       Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
Facsimile execution and delivery of this Agreement shall be legal, valid and
binding execution and delivery for all purposes.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
effective as of the date first above written.

 

 

 

 

VIRTUAL RADIOLOGIC CORPORATION

 

 

 

 

 

By:

/s/ Michael J. Kolar

 

 

Name:

Michael J. Kolar

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Kill

 

 

 

    Robert C. Kill

 

--------------------------------------------------------------------------------